                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            NORTHERN DIVISION

UNITED STATES OF AMERICA,                          Case No. 2:21-cr-1

                    Plaintiff,                     Hon. Maarten Vermaat
                                                   U.S. Magistrate Judge
      v.

KYLE A. RUCINSKI,

                    Defendant.
                                            /

                             ORDER OF DETENTION

      On July 8, 2021 the undersigned issued a warrant for Defendant’s arrested for

alleged violations of conditions of release (ECF Nos. 46 and 47.) Defendant was

arrested on that warrant on July 9, 2021.

      On July 13, 2021, the undersigned conducted an initial appearance on the bond

violation by video conference with Defendant, Federal Defender and Assistant U.S.

Attorney present.

      Defendant reserved his right to a hearing on the violations and detention.

      IT IS HEREBY ORDERED that Defendant remain detained pending trial.

      IT IS ORDERED.

Date: July 17, 2021                    /s/Maarten Vermaat
                                      MAARTEN VERMAAT
                                      U.S. MAGISTRATE JUDGE
